FILED
                             NOT FOR PUBLICATION                            JUL 31 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GUIHUA GU,                                       No. 11-72220

               Petitioner,                       Agency No. A088-483-488

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Guihua Gu, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum and withholding of removal. We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s factual findings, applying the standards governing adverse credibility

determinations created by the Real ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039 (9th Cir. 2010). We deny the petition for review.

      The agency concluded Gu was not credible for a number of reasons,

including the implausibility that Gu - whose claim rested on his purported

confrontations with government officials over compensation for demolished

properties - would not bother to inquire whether the government had ultimately

compensated landowners, his general testimony that lacked detail, and the

inconsistencies and implausibilities related to his employment. Substantial

evidence supports the agency’s finding. See id. at 1048 (adverse credibility finding

reasonable under totality of the circumstances). We reject Gu’s contention that the

agency did not give his documentary evidence adequate weight. Accordingly,

Gu’s asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348
F.3d 1153, 1156 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                         2                                    11-72220